PER CURIAM.
Plaintiff, a subcontractor of construction work on a condominium building, appeals from the dismissal with prejudice of its amended complaint which alleges liability of defendant insurer under an insurance policy issued to plaintiff. Copy of the policy is attached to the amended complaint. We reverse because we cannot conclude that no cause of action was alleged.
The issue appears to concern whether certain policy exclusions are applicable. We cannot conclude at this pleadings stage that damages to the building for the repair of which plaintiff is alleged to have been responsible and for the repair costs of which plaintiff in this suit claims insurance coverage are necessarily not covered by reason of those exclusions. See Kimbal v. Travelers Insurance Co., 151 Fla. 786, 10 So.2d 728 (1942); Wiggins v. State Farm Mutual Automobile Insurance Co., 446 So.2d 184 (Fla. 2d DCA 1984).
Reversed and remanded for proceedings consistent herewith.
DANAHY, C.J., and CAMPBELL and LEHAN, JJ., concur.